Ekwall, Judge:
Plaintiff in this case protests the liquidation of an entry of clothing which arrived by parcel post from Colombia for the purpose of exportation to Germany. The collector’s letter of transmittal in evidence is in the following language:
Allowance in duties is claimed for certain articles purportedly claimed exported out of government and customs custody at the Port of New York.
It appears that one large package of clothing was imported into the United States from Colombia, South America, to be exported to Germany. Due to certain parcel post regulations existing in Germany, the protestant claims he had to repack the original one package into three packages while the original package was still in the Appraiser’s stores. He claims he received permission to do this repacking from the Collector at New York although a search of all the files and records at the Custom House does not reveal the existence of any document granting the permission referred to.
Assuming without conceding that the purportedly exported three packages are from the original one imported package, certain facts are obvious. The original package was in Public Stores at all times; three packages were delivered from Public Stores to Station P, at the New York Customs House (see green transfer form 6043-C) attached to entry papers; attached to the papers are certain postal forms #3817 indicating that certain parcels were received at Grand Central Station for mailing to Germany. However, the I. E. #36444 of June 5, 1947, attached to the entry papers, does not show a signature of a U. S. Inspector at the lower left hand corner of the entry to establish the fact that the three parcels were in fact exported under government or customs control. Hence, the Collector is not satisfied as to the identity of the articles claimed exported and furthermore there has been no compliance with sections 9.11, 22.11 and 18.25 of the C. R. 1943 and sections 18.2 (a), 18.19 (b) and 22.9 of the C. M. 1943. The Collector is not satisfied that the procedures and requirements of the cited sections in the regulations and the manual have either been followed or complied with because •of the lack of the signature of the U. S. Inspector on the I. E. form #7512.
The Collector’s decision has been reviewed and is affirmed.
The protest was received within the statutory period.
Although duly notified of the time and place of hearing the plaintiff did not appear at the hearing. Government counsel moved in evidence the collector’s letter, which motion was granted, and the Government submitted.
*125Upon the record we find that the plaintiff has failed to support its claim and it is therefore overruled.
Judgment will be entered accordingly.